         Case 1:20-cv-00887-DAD-SAB Document 19 Filed 01/06/21 Page 1 of 2

                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA

 ANTOINE L. ARDDS ,                                     Case No. 1:20-cv-00887-DAD-SAB (PC)

                          Plaintiff,                    ORDER & WRIT OF HABEAS CORPUS
                                                        AD TESTIFICANDUM TO PRODUCE
 v.                                                     INMATE ANTOINE L. ARDDS, CDCR
                                                        #P-59915 VIA VIDEO CONFERENCE
 BOBADILLA, et al.,
                                                        DATE: January 27, 2021
                          Defendants.                   TIME: 9:00 a.m.


         Inmate Antoine L. Ardds, CDCR #P-59915, a necessary and material witness on his own behalf
in a Settlement Conference on January 27, 2021, is confined at the California State Prison, Los Angeles
County, in the custody of the Warden. In order to secure this inmate’s attendance, it is necessary that a
Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate to appear
by video conference from his present institution (via Zoom) before Magistrate Judge Jeremy D.
Peterson, on January 27, 2021, at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court, commanding the
Warden to produce the inmate named above to appear by video (via Zoom) before the United States
District Court at the time and place above, until completion of the settlement conference, or as ordered by
the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and is ordered
to provide the new custodian with a copy of this writ.

         WRIT OF HABEAS CORPUS AD TESTIFICANDUM

         To: The Warden of the California State Prison, Los Angeles County:

        WE COMMAND you to produce the inmate named above to appear by video (via Zoom) at the
time and place above, until completion of the settlement conference, or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the inmate and
have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated:     January 5, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
Case 1:20-cv-00887-DAD-SAB Document 19 Filed 01/06/21 Page 2 of 2
